United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 15-3300
                      ___________________________

                          United States of America

                     lllllllllllllllllllll Plaintiff - Appellee

                                        v.

Gregg Morris McGee, also known as Jimmy Ray Williams, also known as Mykiel
 Lewis, also known as Calvin McGee, also known as Greg Morris McGee, also
                      known as Gregory Morris McGee

                    lllllllllllllllllllll Defendant - Appellant
                                    ____________

                   Appeal from United States District Court
               for the Northern District of Iowa - Cedar Rapids
                                ____________

                         Submitted: January 19, 2016
                           Filed: January 29, 2016
                                [Unpublished]
                               ____________

Before WOLLMAN, ARNOLD, and SMITH, Circuit Judges.
                         ____________

PER CURIAM.
       Gregg McGee appeals the sentence the district court1 imposed after he pled
guilty to a felon-in-possession charge. His counsel has filed a brief under Anders v.
California, 386 U.S. 738 (1967), challenging the substantive reasonableness of
Mr. McGee’s within-Guidelines-range prison term. Upon careful review, we conclude
that the district court properly weighed relevant sentencing factors, and did not impose
a substantively unreasonable sentence. See United States v. Feemster, 572 F.3d 455,
461 (8th Cir. 2009) (en banc) (discussing appellate review of sentencing decisions;
abuse of discretion occurs when district court (1) fails to consider relevant factor that
should have received significant weight, (2) gives significant weight to improper or
irrelevant factor, or (3) considers only appropriate factors but in weighing those
factors commits clear error of judgment; if sentence is within Guidelines range,
appellate court may apply presumption of reasonableness). In addition, we have
independently reviewed the record in accordance with Penson v. Ohio, 488 U.S. 75,
80 (1988), and have found no non-frivolous issues. Accordingly, the judgment is
affirmed.
                          ______________________________




      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.

                                          -2-